     Case 4:21-cv-02636 Document 1 Filed on 08/13/21 in TXSD Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION

JORGE RAMOS,                                          §
                          Plaintiff,                  §
                                                      §
v.                                                    §         Civil Case No.: ________________
                                                      §
DSG DALLAS, LLC, DOING BUSINESS                       §
AS ASHLEY FURNITURE HOMESTORE,                        §               Jury Trial Demanded
AND ASHLEY HOMESTORE,                                 §
                     Defendants.                      §


           PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES Jorge Ramos, hereinafter called Plaintiff, complaining of and

about DSG Dallas, LLC, Doing Business As Ashley Furniture Homestore, and

Ashley HomeStore, hereinafter called Defendants; and, for cause of action, shows

unto the Court the following:

                            PARTIES AND SERVICE

      1.     Plaintiff, Jorge Ramos, is a citizen of the United States and the State

of Texas and resides in El Paso County, Texas.

      2.     Defendant DSG Dallas, LLC, Doing Business As Ashley Furniture

Homestore, a company authorized to conduct business in the State of Texas, may be

served with process through its Registered Agent, C T Corporation System, at 1999

Bryan Street, Suite 900, Dallas, Texas 75201. Service of said Defendant as

described above can be effected by personal delivery.




                           Plaintiff’s Original Complaint and Jury Demand
                                               Page 1 of 9
       Case 4:21-cv-02636 Document 1 Filed on 08/13/21 in TXSD Page 2 of 9




        3.      Defendant Ashley HomeStore, a company authorized to conduct

business in the State of Texas, may be served with process through its Office

Manager, Rosa Casas, at 1411 Airway Boulevard, El Paso, Texas 79925. Service of

said Defendant as described above can be effected by personal delivery.

                                  JURISDICTION & VENUE

        4.      The action arises under Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq., as hereinafter more fully appears.

        5.      This Court has original jurisdiction over these federal claims under 28 U.S.C. §§

1331 and 1343.

        6.      Venue is proper in this district and this division pursuant to 28 U.S.C. § 1391(b)

because Defendants reside in this district and because all the acts giving rise to this action

occurred in this district.

                                                FACTS

        7.      After entering the premises of Ashley HomeStore (“Ashley”) located at 1411

Airway Boulevard, El Paso, Texas 79925, to purchase a television stand, Plaintiff was informed

by an agent of Ashley that he was not allowed to remain in the building without a mask.

Subsequently, Mr. Ramos was also informed by another agent of Ashley, Mr. Mark Smith (sic),

that he was not allowed to remain in the building without a mask. Mr. Ramos informed Mr.

Smith that he suffers from a disability which prevents him from wearing a mask and made

reference to the business’ responsibilities pursuant to the Americans with Disabilities Act

(“ADA”) to accommodate his disability. Mr. Smith replied that Ashley would be fined if Mr.

Ramos were permitted to remain in the building.




                                Plaintiff’s Original Complaint and Jury Demand
                                                    Page 2 of 9
      Case 4:21-cv-02636 Document 1 Filed on 08/13/21 in TXSD Page 3 of 9




       8.     A simple reading of Executive Order Number GA-29 issued by the Governor for

the State of Texas, Gregory Abbott, on July 2, 2020, shows Mr. Smith’s representation about

being fined was and is false. Mr. Smith then stated Mr. Ramos was required to provide proof of

his disability which, again, is a false representation and contradicts the terms of the ADA. Mr.

Smith then told Mr. Ramos to leave the premises stating, “You cannot be in the building without

a mask.” Mr. Ramos peacefully exited the premises.

       9.     Plaintiff demanded that he be compensated for the amount of the

television stand he sought to purchase as well as damages for the discrimination he

suffered as a direct result of the actions by Defendants’ agents. Although provided

with an opportunity to resolve this matter after a demand for payment and the

presentment of his claim had been made, Defendants have refused to issue payment

or attempt to resolve this matter amicably.

                         CLAIM OF COMMON LAW FRAUD

       10.    Plaintiff incorporates by reference the previous paragraphs as if fully

set forth herein. Defendant’s agents made false representations to Plaintiff that

Ashley would be fined if Plaintiff had been permitted to remain in the building

without wearing a mask and that Plaintiff was required to provide proof of his

disability. To the contrary, Executive Order Number GA-29 issued by the Governor

for the State of Texas, Greg Abbott, does not require a business to have its

customers who have a medical condition or disability that prevents the person from

wearing a face covering wear face coverings within the business.

       11.    Plaintiff further shows that Defendants made material and false

representations to Plaintiff with the knowledge of their falsehood or with reckless

                              Plaintiff’s Original Complaint and Jury Demand
                                                  Page 3 of 9
      Case 4:21-cv-02636 Document 1 Filed on 08/13/21 in TXSD Page 4 of 9




disregard of the truth with the intention that such representations be acted upon by

Plaintiff; and that Plaintiff relied on these representations to his detriment.

      12.    Consequently, Plaintiff is entitled to damages in an amount equal to

the amount of the television stand he sought to purchase, lost time, as well as for

damages resulting from Defendants’ violation of the ADA.

      13.    As a proximate result of such fraud, Plaintiff sustained the damages

described herein. Plaintiff is further entitled to an award of punitive damages for

Defendants’ fraudulent conduct.

        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

      14.    Plaintiff incorporates by reference the previous paragraphs as if fully

set forth herein. Defendants’ agents made false representations to Plaintiff that

Plaintiff was required to provide proof of his disability.

      15.    Title III of the ADA provides, in relevant part, that “[n]o individual

shall be discriminated against on the basis of disability in the full and equal

enjoyment    of   the   goods,     services,        facilities,       privileges,   advantages,   or

accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” Section 301 of

Title III, 42 U.S.C. § 12181, provides that “[t]he following private entities are

considered public accommodations for purposes of this subchapter, if the operations

of such entities affect commerce…(E) a bakery, grocery store, clothing store,

hardware store, shopping center, or other sales or rental establishment.”




                            Plaintiff’s Original Complaint and Jury Demand
                                                Page 4 of 9
     Case 4:21-cv-02636 Document 1 Filed on 08/13/21 in TXSD Page 5 of 9




      16.      Defendants failed to provide reasonable accommodations for Plaintiff’s

disability as required by the ADA. Consequently, Plaintiff is entitled to damages in

an amount equal to the amount of the television stand he sought to purchase, lost

time, as well as for damages resulting from Defendants’ violation of the ADA.

                               INVASION OF PRIVACY

      17.      Plaintiff incorporates by reference the previous paragraphs as if fully

set forth herein. Defendants intentionally invaded Plaintiff’s privacy by intruding

on his solitude, seclusion, or private affairs. This invasion was highly offensive to

Plaintiff and would be highly offensive to a reasonable man. Plaintiff was injured

because of the conduct of Defendants. Plaintiff suffered damages for which Plaintiff

herein sues.

                     NEGLIGENT HIRING BY DEFENDANTS

      18.      Plaintiff incorporates by reference the previous paragraphs as if fully

set forth herein. Plaintiff alleges that Defendants did not properly screen, evaluate,

investigate, or take any reasonable steps to determine whether its employees were

unfit, incompetent, or a danger to third parties. Defendants knew or should have

known that its employees including Mr. Mark Smith (sic) and Rosa Casas were

unfit and could foresee that Mr. Mark Smith (sic) would come in contact with

Plaintiff thereby creating a risk of danger to Plaintiff. Defendants’ failure to

exercise reasonable care in screening, evaluating, and investigating Mr. Mark

Smith (sic) and Rosa Casas was the proximate cause of damages to Plaintiff for

which Plaintiff hereby sues.



                             Plaintiff’s Original Complaint and Jury Demand
                                                 Page 5 of 9
     Case 4:21-cv-02636 Document 1 Filed on 08/13/21 in TXSD Page 6 of 9




                 RESPONDEAT SUPERIOR AND RATIFICATION

      19.   Whenever it is alleged in this complaint that a Defendant did any act

or thing, it is meant that the officers, agents, servants, employees, or

representatives of each Defendant did such act and/or at that time such act was

done, it was done with the full authorization or ratification of each Defendant or

was done in the normal and routine course and scope of employment of the officers,

agents, servants, employees, or representatives of each Defendant.

                                         DAMAGES

      20.   Plaintiff sustained the following damages as a direct result of the

actions and/or omission of each Defendant described hereinabove:

            a.      The cost of the television stand sought to be purchased;

            b.      All reasonable and necessary attorney’s fees incurred by or on

                    behalf of Plaintiff;

            c.      Lost pay in an amount to compensate Plaintiff as the Court

                    deems equitable and just;

            d.      All reasonable and necessary costs incurred by or on behalf of

                    Plaintiff in pursuit of this suit;

            e.      Emotional pain;

            f.      Expert fees as the Court deems appropriate;

            g.      Inconvenience;

            h.      Interest;

            i.      Deprivation of seclusion;



                            Plaintiff’s Original Complaint and Jury Demand
                                                Page 6 of 9
      Case 4:21-cv-02636 Document 1 Filed on 08/13/21 in TXSD Page 7 of 9




              j.      Humiliation; and

              k.      Loss of time.

                                  EXEMPLARY DAMAGES

       21.    Plaintiff would further show that the acts and omissions of each Defendant

complained of herein were committed with malice or reckless indifference to the protected rights

of the Plaintiff. In order to punish each said Defendant for engaging in unlawful business

practices and to deter such actions and/or omissions in the future, Plaintiff also seeks recovery

from each Defendant for exemplary damages.

             ATTORNEY’S FEES, COSTS OF COURT, AND INTEREST

       22.    As a result of Defendant’s actions as stated and shown herein, Plaintiff

was required to retain legal counsel to prosecute the claims set forth herein and

have and will incur reasonable and necessary attorney fees, expenses, and costs of

court in pursuing these and potentially other claims. Plaintiff hereby seeks recovery

of such attorney fees, expenses, and costs of court from each Defendant, including

all fees necessary in the event of an appeal of this cause, as the Court deems

equitable and just.

       23.    Attorney fees should be awarded for any and all services rendered up

to and including trial and any and all post-trial motions and appeals.

                              CONDITIONS PRECEDENT

       24.    All conditions precedent have been performed or have occurred.

                                          SPOLIATION

       25.    Plaintiff demands that each Defendant and its agents protect and

preserve (1) all electronically stored data*, (2) e-mails (electronic mail), (3) text

                               Plaintiff’s Original Complaint and Jury Demand
                                                   Page 7 of 9
     Case 4:21-cv-02636 Document 1 Filed on 08/13/21 in TXSD Page 8 of 9




messages, (4) audio recordings, (5) social media content, (6) documents, (7)

spreadsheets, (8) databases, (9) calendars, (10) telephone logs, (11) instant

messages, (12) internet history, (13) social networking websites, (14) passwords,

(15) usernames, (16) network access information, (17) world wide web pages, and

(18) video recordings which are (a) in the possession of each Defendant and its

agents, (b) accessible by each Defendant and its agents, or (c) obtainable from a

third party or entity by each Defendant or its agents to prevent any destruction or

erasure of the foregoing. The foregoing is an important and irreplaceable source of

discovery and evidence in this matter and any destruction or erasure of the

foregoing may give rise to a claim for spoliation of evidence.

         *electronically stored data includes, but is not limited to, the items

enumerated in the preceding paragraph whether located at home, at work, on a

server, with an internet service provider, or in the “cloud”, and includes the

protection and preservation of all information which relates to Plaintiff and any

malfunction of each Defendant’s computer or software systems, on each Defendant’s

or its agents’ computer, computer network, computer system (including hard drives,

removable drives, external drives, flash drives, and thumb drives), CDs, DVDs,

cellular telephones, cellular telephone systems, smartphones, PDAs, e-mail servers,

software, software systems, e-mail networks, voicemail, and removable electronic

media.




                            Plaintiff’s Original Complaint and Jury Demand
                                                Page 8 of 9
     Case 4:21-cv-02636 Document 1 Filed on 08/13/21 in TXSD Page 9 of 9




                                           PRAYER

      WHEREFORE,          PREMISES              CONSIDERED,                  Plaintiff,   Roy   Hearn,

respectfully prays that the Defendant be cited to appear and answer herein, and

that upon a final hearing of the cause, judgment be entered for the Plaintiff against

each Defendant, jointly and severally, for damages in an amount within the

jurisdictional limits of the Court; exemplary damages as addressed to each

Defendant; together with pre-judgment interest (from the date of injury through the

date of judgment) at the maximum rate allowed by law; post-judgment interest at

the legal rate, costs of court; and such other and further relief to which the Plaintiff

may be entitled at law or in equity, whether pled or not.



                                      Respectfully submitted,

                                      WOODFILL LAW FIRM, P.C.

                                      /s/ Jared R. Woodfill
                                      Jared R. Woodfill
                                      TBN: 00788715
                                      Federal Bar Number 17069
                                      3 Riverway
                                      Suite 750
                                      Houston, Texas 77056
                                      Tel: (713) 751-3080
                                      Fax: (713) 751-3058
                                      Email: woodfillservice@gmail.com (Service Only)
                                      Email: jwoodfill@woodfilllaw.com (Non-Service Only)
                                      Attorneys for the Plaintiff




                 PLAINTIFF HEREBY DEMANDS TRIAL BY JURY




                            Plaintiff’s Original Complaint and Jury Demand
                                                Page 9 of 9
